COURT OF APPEALS OF VIRGINIA

Present: Judges Baker, Benton and Bray
Argued at Richmond, Virginia

THERESA P. TAYLOR
                                          MEMORANDUM OPINION * BY
v.   Record No. 2694-96-2                JUDGE JAMES W. BENTON, JR.
                                                JUNE 3, 1997
JAMES L. TAYLOR


           FROM THE CIRCUIT COURT OF THE CITY OF HOPEWELL
                     W. Park Lemmond, Jr., Judge

            J. Larry Palmer (Thomas L. Gordon; Palmer &
            Eakin; Gordon, Dodson & Gordon, on briefs),
            for appellant.
            Lawrence D. Diehl for appellee.



      Theresa P. Taylor appeals from an amended divorce decree,

entered September 12, 1996, nunc pro tunc to February 28, 1995.

She contends that the trial judge was barred by Rule 1:1 from

amending the decree to address a substantive contested issue

because more than twenty-one days had elapsed from entry of the

final decree.   For the reasons that follow, we affirm the decree.

                                 I.

      In this divorce proceeding, the parties requested the trial

judge to order an equitable distribution of their property.    The

evidence proved that following the submission of evidence, the

trial judge issued a letter opinion.   The findings in that letter

opinion pertinent to this appeal concerned the second deed of

trust.    The trial judge found as follows:
            [T]he evidence revealed that the husband[,
            James L. Taylor,] has continued to pay the
      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
          first deed of trust on the marital home and
          that the wife has continued to pay the second
          deed of trust, which represented a loan taken
          out for repayment of overextended credit card
          accounts. The wife did all of the purchasing
          with the credit cards; however, the evidence
          was not controverted that these expenditures
          were for the general benefit of the family.

               *    *    *    *    *    *    *

          With regard to marital debt, the Court orders
          that the husband pay one-half of the amount
          due on the second deed of trust each month
          until paid in full commencing with the
          payment due in December, 1994. The basis of
          this ruling is that while the wife made all
          the charges to the charge cards for which the
          second deed of trust proceeds were used, the
          purchases were for general family purposes
          and not strictly for the wife's purposes.

     The trial judge entered a final divorce decree on February

28, 1995, terminating the marriage of Theresa and James Taylor

and ordering a distribution of their property.   Consistent with

the findings in the opinion letter, the decree contained the

following provisions concerning the marital residence.
          1. The marital home be sold and after the
          husband's separate share is paid from the net
          proceeds ($4,798.10), the balance is to be
          divided equally, or

          2. The husband may elect to purchase the
          wife's equity (one-half $7,504.71) in
          exchange for the transfer of all her
          interests, rights, and title to the marital
          home to the husband.


The decree further ordered that "[w]ith regard to [the] marital

debt, the Court orders that the husband pay one-half of the

amount due on the second deed of trust each month until paid in

full commencing with the payment due in December, 1994."



                              - 2 -
     The husband later decided to purchase the wife's interest in

the real property.   The wife tendered a deed of assumption to the

husband conveying her interest in the real property.   However,

the wife contended that she no longer had to pay half of the

second deed of trust.   Disagreeing with the wife's interpretation

of the final decree, the husband demanded that the wife pay half

of the deed of trust note and filed a motion to clarify the

decree.
     Following the filing of pleadings and arguments of counsel,

the trial judge reviewed the record and issued a letter opinion

in which he stated the following:
             The error or oversight was that the Court
          did not specify in [its] opinion letter of
          November 4, 1994, nor the final decree, who
          was to pay the other half of the deed of
          trust note. It is unchallenged that the only
          persons obligated on this note were this
          husband and wife. The language of the
          opinion letter certainly gave the rationale
          as to why the husband was being made to pay
          one-half of the charges made almost solely by
          the wife. The letter inadvertently omitted
          the [obvious]: wife was to pay the other
          half. The Court feels there could be no
          other inference.


On September 12, 1996, the trial judge entered an amended final

decree nunc pro tunc to February 28, 1995 ordering the wife to

pay one half of the second deed of trust note.

                                II.

     "All final judgments, orders, and decrees . . . shall remain

under the control of the trial court and subject to be modified,

vacated, or suspended for twenty-one days after the date of



                               - 3 -
entry, and no longer."   Rule 1:1.   However, Code § 8.01-428(B)

provides as follows:
          Clerical mistakes in all judgments or other
          parts of the record and errors therein
          arising from oversight or from an inadvertent
          omission may be corrected by the court at any
          time on its own initiative or upon the motion
          of any party and after such notice, as the
          court may order.


     "Code § 8.01-428(B) covers more than errors committed by the

clerk of courts or one of his or her employees."    Nelson v.
Commonwealth, 12 Va. App. 835, 837, 407 S.E.2d 326, 328 (1991).

It also authorizes a trial judge to correct the judge's own

errors and omissions.    See id. at 837-38, 407 S.E.2d at 328; see

also Dorn v. Dorn, 222 Va. 288, 291, 279 S.E.2d 393, 394 (1981).

However, in making corrections, the trial judge must be guided

by the following rule:
          An order entered nunc pro tunc cannot create
          a fiction that an act not yet performed has
          already occurred. Rather, the power of the
          trial court to amend by nunc pro tunc order
          is restricted to placing upon the record
          evidence of judicial action which has already
          been taken, but was earlier omitted or
          misstated in the record.

Holley v. City of Newport News, 6 Va. App. 567, 568, 370 S.E.2d
320, 321 (1988) (citation omitted).

     The evidence proved that the original letter opinion and

final decree expressly directed the husband to pay one half of

the second deed of trust.   Although the decree did not state who

was to pay the other half, implicit in the final decree is the

conclusion that the remaining half was the wife's responsibility.



                                - 4 -
Indeed, when the trial judge ordered the husband to pay one half

of the second deed of trust, that decision was made in light of

the uncontested fact that the wife had continuously and solely

paid the full monthly payment on the second deed of trust.    The

decree merely required the husband to pay a portion of the

payment that the wife was making; it did not relieve the wife of

the obligation to continue paying the remaining one half.    We

hold that the amended final decree clarified a decision already

made but not clearly expressed -- that the wife remained

responsible for payment of one half of the second deed of trust.
     The wife contends that because the equity of the property

was reduced by the amount of the outstanding deeds of trust, she

now is being required to make double payments.   Rule 5A:18 bars

our consideration of this claim.   The wife, who was originally

paying the full amount of the second deed of trust, did not raise

this objection upon the entry of the original final decree.   That

decree clearly did not order the husband to assume full

responsibility for the second deed of trust in the event he

exercised his right to purchase the property.    Furthermore, no

evidence in the record suggests any error or oversight in that

ruling.    Any inequity, if any, in the division of the marital

property and debts was apparent under the terms of the decree as

originally entered and should have been objected to in a timely

fashion.    See Rule 5A:18 ("no ruling of the trial court . . .

will be considered as a basis for reversal unless the objection



                                - 5 -
was stated together with the grounds therefor at the time of the

ruling").

     Accordingly, we affirm the decision.

                                                  Affirmed.




                              - 6 -